*272MEMORANDUM **
Kevin L. Perry appeals pro se the district court’s denial of a Fed.R.Civ.P. 60(b) motion, which he filed in a 1977 consent decree case in which Perry was not a party. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a Rule 60(b) motion, Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 665 (9th Cir.1997), and we affirm because none of the applicable grounds for relief exist, see School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
We deny Perry’s additional contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.